El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Esta apelación se establece contra una resolución en que se niega la corte inferior a conceder una moción titulada “Moción solicitando, permiso para radicar una exposición del caso y pliego de excepciones y que se deje sin efecto el vencimiento del término concedido para ello.”
La moción bacía referencia a una sentencia dictada en 30 de agosto de 1922 y apelada en 29 de septiembre, y la concesión de cinco prórrogas particulares para presentar la propuesta incorporación de la evidencia. La última de es-tas prórrogas fue concedida en febrero 3 de 1923. Para ob-tener varias de las primeras prórrogas la apelante no hizo ninguna otra declaración que no fuera la de que las notas taquigráficas no liabían sido entregadas. Posteriormente,, sin embargo, el fundamento de la prórroga fué el becbo de-que un libro que contiene todas o parte de las notas de la muy importante declaración de Adalberto Díaz Mor se ha-bía extraviado.
En 14 de febrero de 1923, el apelado solicitó en este tri*290bunal la desestimación de la 'apelación, moción que fue de-negada.
Estando pendiente la vista de la moción, ia apelante, dentro del término, o sea en marzo 7 de 1923, solicitó una nueva prórroga de treinta días pidiendo además en la misma moción que se señalara una feolia para bacer un nuevo examen al testigo Adalberto Díaz Mor.
En estas circunstancias y debido en parte a la enferme-dad del abogado y también al hedió de estar pendiente la moción de desestimación, el abogado o su auxiliar creye-ron que la corte concedería la moción para un nuevo examen de dicho testigo, que fijaría una fecha para el mismo y pro-rrogaría el término para la incorporación de la evidencia. La corte no hizo nada de esto y el término solicitado en marzo 7 venció en abril 6.
La corto inferior aparentemente estaba bajo la impre-sión de que tenía la facultad de acuerdo con el artículo 140 áel Código de Enjuiciamiento Civil para abrir de nuevo el caso y conceder una prórroga, pero se negó a hacerlo por razones que luego discutiremos. La mayoría del tribunal ya ha resuelto en varios casos y en una subdivisión de este caso que en apelación la jurisdicción se transferirá a esta corte. Díaz v. Porto Rico Railway, L. & P. Co., 32 D.P.R. 95, 99. Por virtud de tal traspaso de jurisdicción la única corte que tiene facultad para abrir una rebeldía en relación con una prórroga es este tribunal, y el artículo 140, supra, no autoriza a la corte inferior para abrir dicha rebeldía. Nuestra anteiúor desestimación de esta apelación como quedó hecha final supra, es sin embargo, en realidad la ley de este caso y debe desestimarse la apelación interpuesta.
El Juez Presidente Sr. del Toro firmó: “Conforme con la sentencia.”
El Juez Asociado Sr. Hutchison disintió.